Opinion issued December 13, 2012




                                        In The
                               Court of Appeals
                                       For The
                           First District of Texas
                                    ____________

                               NO. 01-12-00654-CV
                                 ____________

               IN THE INTEREST OF A.G.C.M., II, A CHILD


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-00688J

                          MEMORANDUM OPINION

      Appellant, D.S.,1 appeals the trial court’s final order terminating her parental

rights to the minor child, A.G.C.M., II. Appellant’s appointed counsel has filed a

motion to withdraw, along with an Anders brief asserting that the appeal is without

merit and that there are no arguable grounds for reversal. See Anders v. California,

1
      To protect the identity of the minor child, we refer to appellant and the child by
      initials. See TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2012); TEX. R. APP.
      P. 9.8.
386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial court’s judgment and

grant counsel’s motion to withdraw.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, the appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal.   See Taylor v. Texas Dep’t of Protective and Regulatory Servs., 160
S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied); In re D.E.S., 135
S.W.3d 326, 330 (Tex. App.—Houston [14th Dist.] 2004, no pet.); In re K.D., 127
S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).

      Counsel has filed a brief in accordance with Anders. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400. Counsel presents a professional evaluation of the record

and demonstrates why there are no arguable grounds for reversal. See id.; Taylor,
160 S.W.3d at 646–47. Counsel concludes that, after a thorough review of the

record, appellant’s appeal of the termination of her parental rights is frivolous and

without merit. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400; In re K.D., 127
S.W.3d at 67. Counsel has certified that she has delivered a copy of the brief to

appellant and has informed appellant of her right to examine the appellate record

and to file a response. See In re D.E.S., 135 S.W.3d at 329; In re K.D., 127
S.W.3d at 67. This Court has also notified appellant of her right to review the

record and to file a pro se response. Appellant has not filed a response.

                                          2
      We have independently reviewed the entire record and counsel’s Anders

brief. See In re D.E.S., 135 S.W.3d at 330; In re K.D., 127 S.W.3d at 67; see also

Johnson v. Dep’t of Family & Protective Servs., No. 01-08-00749-CV, 2010 WL
5186806, at *1 (Tex. App.—Houston [1st Dist.] Dec. 23, 2010, no pet.) (not

designated for publication). We agree with counsel’s assessment that the appeal is

frivolous and without merit.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.2 Attorney Amy Ngo Lacy must immediately send the notice

required by Texas Rule of Appellate Procedure 6.5(c) and file a copy of the notice

with the Clerk of this Court. See TEX. R. APP. P. 6.5(c).



                                               Laura Carter Higley
                                               Justice

Panel consists of Justices Jennings, Higley, and Sharp.




2
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and notify appellant that she may, on her own, pursue a petition for review in the
      Supreme Court of Texas. See In re K.D., 127 S.W.3d 66, 68 at n.3 (Tex. App.—
      Houston [1st Dist.] 2003, no pet.).
                                           3